 



Exhibit 10.10
GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of June 23, 2006,
jointly and severally by AMB PROPERTY, L.P. (“AMB LP”), a Delaware limited
partnership, having an address at Pier 1, Bay 1, San Francisco, California
94111, and AMB PROPERTY CORPORATION (“AMB Corporation”), a Maryland corporation,
having an address at Pier 1, Bay 1, San Francisco, California 94111
(collectively, the “Guarantors”), for the benefit of SUMITOMO MITSUI BANKING
CORPORATION, as Administrative Agent and Sole Lead Arranger and Bookmanager (the
“Administrative Agent”), for the banks (the “Banks”) that are from time to time
parties to that certain Amended and Restated Revolving Credit Agreement (the
“Credit Agreement”), dated as of the date hereof, among AMB Japan Finance Y.K.
(the “Initial Borrower”), the Initial Qualified Borrowers (as defined in the
Credit Agreement), the Guarantors, the Banks and the Administrative Agent.
WITNESSETH:
          WHEREAS, the Banks have agreed to make loans to Initial Borrower and
the Initial Qualified Borrowers and to one or more Qualified Borrowers for so
long as such entities remain Qualified Borrowers under the Credit Agreement
(Initial Borrower, Initial Qualified Borrowers and such Qualified Borrowers are
hereinafter referred to collectively as the “Borrowers”) in the aggregate
principal amount not to exceed Forty-Five Billion Yen (JPY45,000,000,000), which
amount may be increased to an aggregate principal amount not to exceed
Fifty-Five Billion Yen (JPY55,000,000,000) (hereinafter collectively referred to
as the “Loans”);
          WHEREAS, the Loans are and will be evidenced by (i) certain promissory
notes of Initial Borrower, and each Qualified Borrower that is not a TMK, made
to Administrative Agent or to each of the Banks in accordance with Section 2.6
of the Credit Agreement and (ii) certain qualified borrower undertakings of each
Qualified Borrower that is a TMK made to Administrative Agent or to each of the
Banks in accordance with Section 2.6 of the Credit Agreement (collectively, the
“Notes”):
          WHEREAS, the Credit Agreement, the Security Documents, the Notes and
any other documents executed in connection therewith are hereinafter
collectively referred to as the “Loan Documents”;
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          WHEREAS, each of AMB LP and AMB Corporation is the direct or indirect
owner of equity interests of the Initial Borrower and each Qualified Borrower;
          WHEREAS, as a condition to the execution and delivery of the Loan
Documents, the Banks have required that the Guarantors execute and deliver this
Guaranty; and

 



--------------------------------------------------------------------------------



 



          NOW THEREFORE, in consideration of the premises and the benefits to be
derived from the making of the Loans by the Banks to the Borrowers, and in order
to induce the Administrative Agent and the Syndication Agent and the Banks to
enter into the Credit Agreement and the other Loan Documents, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantors hereby agree as follows:
          1. Each Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of the Borrowers now or hereafter existing under the Notes and the
Credit Agreement, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent and/or the Banks in enforcing their rights under this
Guaranty (all of the foregoing obligations being the “Guaranteed Obligations”).
          2. It is agreed that the Guaranteed Obligations of each Guarantor
hereunder are primary, and this Guaranty shall be enforceable, jointly and
severally, against each Guarantor and its respective successors and assigns
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any of the Banks against one
or more of the Borrowers or their respective successors or assigns or any other
party or against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to which the Guarantors might otherwise be entitled (including,
without limitation, diligence, presentment, notice of maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in any Borrower’s financial condition and any other fact which
might materially increase the risk to each Guarantor), all of which each
Guarantor hereby expressly waives; and each Guarantor hereby expressly agrees
that the validity of this Guaranty and the obligations of each Guarantor
hereunder shall in no way be terminated, affected, diminished, modified or
impaired by reason of the assertion of or the failure to assert by the
Administrative Agent or any of the Banks against one or more of the Borrowers or
their respective successors or assigns, any of the rights or remedies reserved
to the Administrative Agent or any of the Banks pursuant to the provisions of
the Loan Documents. Each Guarantor agrees that any notice or directive given at
any time to the Administrative Agent or any of the Banks which is inconsistent
with the waiver in the immediately preceding sentence shall be void and may be
ignored by the Administrative Agent and the Banks, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent has specifically
agreed otherwise in a writing, signed by a duly authorized officer. Each
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would not make the requested
Loan to the Borrowers.

2



--------------------------------------------------------------------------------



 



          3. Each Guarantor waives, and covenants and agrees that it will not at
any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any and all appraisal, valuation, stay, extension,
marshaling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by each Guarantor of its obligations under, or
the enforcement by the Administrative Agent or any of the Banks of, this
Guaranty. Each Guarantor further covenants and agrees not to set up or claim any
defense, counterclaim, offset, setoff or other objection of any kind to any
action, suit or proceeding in law, equity or otherwise, or to any demand or
claim that may be instituted or made by the Administrative Agent or any of the
Banks other than the defense of the actual timely payment and performance by the
Borrowers of the Guaranteed Obligations hereunder; provided, however, that the
foregoing shall not be deemed a waiver of each Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure, nor shall the foregoing be deemed a waiver of each
Guarantor’s right to assert any claim which would constitute a defense, setoff,
counterclaim or crossclaim of any nature whatsoever against the Administrative
Agent or any Bank in any separate action or proceeding. Each Guarantor
represents, warrants and agrees that, as of the date hereof, its obligations
under this Guaranty are not subject to any counterclaims, offsets or defenses
against the Administrative Agent or any Bank of any kind.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between any Borrower and the
Administrative Agent and the Banks the obligations of any Borrower under the
Loan Documents.
          5. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of each Guarantor hereunder shall in no way be
terminated, affected, modified, impaired or diminished by reason of the
happening, from time to time, of any of the following, all without notice or the
further consent of the Guarantors:
     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     (b) any extension of time that may be granted by the Administrative Agent
to any Borrower, any Guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or
     (c) any action which the Administrative Agent may take or fail to take
under or in respect of any of the Loan Documents or by reason of any waiver of,
or failure to enforce any of the rights, remedies, powers or privileges
available to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or

3



--------------------------------------------------------------------------------



 



     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of any Borrower to the Administrative Agent and/or the Banks;
or
     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by any Borrower to the
Administrative Agent and/or the Banks; or
     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by any Borrower to the Administrative Agent and/or the Banks
under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or
     (g) any Borrower’s or any Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of any Borrower’s or any Guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting any Borrower or any Guarantor or any of the assets of any
of them, including, without limitation, (i) the release or discharge of any
Borrower or any Guarantor from the payment and performance of their respective
obligations under any of the Loan Documents by operation of law, or (ii) the
impairment, limitation or modification of the liability of any Borrower or any
Guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or any Guarantor’s liability under
this Guaranty, resulting from the operation of any present or future provisions
of the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or
     (h) any improper disposition by any Borrower of the proceeds of the Loans,
it being acknowledged by each Guarantor that the Administrative Agent or any
Bank shall be entitled to honor any request made by any Borrower for a
disbursement of such proceeds and that neither the Administrative Agent nor any
Bank shall have any obligation to see the proper disposition by any Borrower of
such proceeds.
          6. Each Guarantor agrees that if at any time all or any part of any
payment at any time received by the Administrative Agent from any Borrower or
any Guarantor under or with respect to this Guaranty is or must be rescinded or
returned by the Administrative Agent or any Bank for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any Borrower or any Guarantor), then such Guarantor’s obligations hereunder
shall, to the extent of the payment rescinded or returned, be deemed to have
continued in existence notwithstanding such previous receipt by such party, and
such Guarantor’s obligations hereunder shall continue to be effective or
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.

4



--------------------------------------------------------------------------------



 



          7. Until this Guaranty is terminated pursuant to the terms hereof,
each Guarantor (i) shall have no right of subrogation against any Borrower or
any entity comprising same by reason of any payments or acts of performance by
such Guarantor in compliance with the obligations of such Guarantor hereunder,
(ii) waives any right to enforce any remedy which such Guarantor now or
hereafter shall have against any Borrower or any entity comprising same by
reason of any one or more payment or acts of performance in compliance with the
obligations of such Guarantor hereunder and (iii) from and after an Event of
Default (as defined in the Credit Agreement), subordinates any liability or
indebtedness of any Borrower or any entity comprising same now or hereafter held
by such Guarantor or any affiliate of such Guarantor to the obligations of any
Borrower under the Loan Documents. The foregoing, however, shall not be deemed
in any way to limit any rights that any Guarantor may have at law or in equity
with respect to any other partners, members or other interest holders of any
Borrower.
          8. Each Guarantor represents and warrants to the Administrative Agent
and the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     (a) each of AMB LP and AMB Corporation is a direct or indirect owner of
equity interests of the Initial Borrower and each Qualified Borrower;
     (b) based upon such relationships, each Guarantor has determined that it is
in its best interests to enter into this Guaranty;
     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of each Guarantor’s business, and is in furtherance of each
Guarantor’s business purposes;
     (d) the benefits to be derived by each Guarantor from the Borrowers’ access
to funds made possible by the Loan Documents are at least equal to the
obligations undertaken pursuant to this Guaranty;
     (e) each Guarantor is solvent and has full power and legal right to enter
into this Guaranty and to perform its obligations under the term hereof and
(i) AMB LP is organized and validly existing under the laws of the State of
Delaware and AMB Properties is organized and validly existing under the laws of
the State of Maryland, (ii) each Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) each
person executing this Guaranty has all the requisite power and authority to
execute and deliver this Guaranty;
     (f) to the best of each Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting such
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely impair the
ability of such Guarantor to perform its obligations under this Guaranty;

5



--------------------------------------------------------------------------------



 



     (g) the execution and delivery of, and the performance by each Guarantor of
its obligations under this Guaranty, have been duly authorized by all necessary
action on the part of each Guarantor and do not (i) violate any provision of any
law, rule, regulation (including, without limitation, Regulation U or X of the
Board of Governors of the Federal Reserve System of the United States), order,
writ, judgment, decree, determination or award presently in effect having
applicability to such Guarantor or the organizational documents of such
Guarantor the consequences of which violation is likely to materially and
adversely impair the ability of such Guarantor to perform its obligations under
this Guaranty or (ii) violate or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
indenture, agreement or other instrument to which such Guarantor is a party, or
by which such Guarantor or any of its property is bound, the consequences of
which violation, conflict, breach or default is likely to materially and
adversely impair the ability of such Guarantor to perform its obligations under
this Guaranty;
     (h) this Guaranty has been duly executed by each Guarantor and constitutes
the legal, valid and binding obligation of each Guarantor, enforceable against
such Guarantor in accordance with its terms except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law;
     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by each Guarantor of this Guaranty,
except those which have already been obtained; and
     (j) Neither Guarantor is an “investment company” as that term is defined
in, nor is it otherwise subject to regulation under, the Investment Company Act
of 1940, as amended.
          9. Each Guarantor and Administrative Agent each acknowledge and agree
that this Guaranty is a guarantee of payment and performance and not of
collection and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from any Borrower under the provisions of
any Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give each Guarantor prompt notice of same. If the
Administrative Agent elects to sell all the Loans or participations in the Loans
and the Loan Documents, including this Guaranty, the Administrative Agent or any
Bank may forward to each purchaser and prospective purchaser all documents and
information relating to this Guaranty or to each Guarantor, whether furnished by
any Borrower or any Guarantor or otherwise, subject to the terms and conditions
of the Credit Agreement.

6



--------------------------------------------------------------------------------



 



          11. Each Guarantor agrees, upon the written request of the
Administrative Agent, to execute and deliver to the Administrative Agent, from
time to time, any modification or amendment hereto or any additional instruments
or documents reasonably considered necessary by the Administrative Agent or its
counsel to cause this Guaranty to be, become or remain valid and effective in
accordance with its terms, provided, that, any such modification, amendment,
additional instrument or document shall not increase Guarantor’s obligations or
diminish its rights hereunder and shall be reasonably satisfactory as to form to
each Guarantor and to such Guarantor’s counsel.
          12. The representations and warranties of each Guarantor set forth in
this Guaranty shall survive until this Guaranty shall terminate in accordance
with the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by each Guarantor and the
Administrative Agent.
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

     
If to Guarantor to
   
(one joint notice to
  AMB Property, L.P.
both Guarantors
  Pier 1, Bay 1
shall be sufficient):
  San Francisco, California 94111
 
  Attn: Chief Financial Officer
 
  Telecopy Number: (415) 394-4001
 
   
 
  and
 
   
 
  AMB Property Corporation
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  Attn: Chief Financial Officer
 
  Telecopy Number: (415) 394-4001

7



--------------------------------------------------------------------------------



 



     
With Copies of
   
Notices to Guarantor to:
  AMB Property, L.P.
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  Attn: General Counsel
 
  Telecopy Number: (415) 394-4001
 
   
 
  and
 
   
 
  AMB Property Corporation
 
  Pier 1, Bay 1
 
  San Francisco, California 94111
 
  Attn: General Counsel
 
  Telecopy Number: (415) 394-4001
 
   
and to:
  DLA Piper Rudnick Gray Cary US LLP
 
  203 North LaSalle Street, Suite 1900
 
  Chicago, Illinois 60601
 
  Attention: James M. Phipps, Esq.
 
  Telecopy Number: (312) 251-5735
 
   
If to the
   
Administrative Agent to:
  Sumitomo Mitsui Banking Corporation
 
  277 Park Avenue, 6th Floor
 
  New York, New York 10172
 
  Attn: Manager-Real Estate
 
  Telecopy Number: (212) 224-4887
With Copies of
   
Notices to
   
Administrative Agent to:
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  4 Times Square
 
  New York, New York 10036
 
  Attn: Martha Feltenstein, Esq.
 
  Telecopy Number: (917) 777-2272

          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section.

8



--------------------------------------------------------------------------------



 



          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by any Borrower or any Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of any
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
          18. This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Administrative
Agent and the Banks and their successors and permitted assigns.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse any Guarantor from its obligations hereunder.
Any waiver of any such right or remedy to be enforceable against the
Administrative Agent must be expressly set forth in a writing signed by the
Administrative Agent.
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT REGARD TO CHOICE
OF LAW RULES.
               (b) Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Guaranty, each Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. Each Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
for notices set forth herein. Each Guarantor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum. Nothing herein shall affect the right of the Administrative Agent to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.
               (c) EACH GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY AND ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTY. IT IS HEREBY ACKNOWLEDGED BY EACH

9



--------------------------------------------------------------------------------



 



GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE LOANS MADE BY THE
BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. EACH GUARANTOR FURTHER WARRANTS AND
REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY
TRIAL.
               (d) Each Guarantor does hereby further covenant and agree to and
with the Administrative Agent that each Guarantor may be joined in any action
against any Borrower in connection with the Loan Documents and that recovery may
be had against either or both Guarantors in such action or in any independent
action against either or both Guarantors (with respect to the Guaranteed
Obligations), without the Administrative Agent first pursuing or exhausting any
remedy or claim against any Borrower or their successors or assigns. Each
Guarantor also agrees that, in an action brought with respect to the Guaranteed
Obligations in any jurisdiction, they each shall be conclusively bound by the
judgment in any such action by the Administrative Agent (wherever brought)
against any Borrower or their successors or assigns, as if Guarantors were
parties to such action, even though one or both of Guarantors were not joined as
a party or parties in such action.
               (e) Each Guarantor agrees to pay all reasonable expenses
(including, without limitation, attorneys’ fees and disbursements) which may be
incurred by the Administrative Agent or the Banks in connection with the
enforcement of their rights under this Guaranty, whether or not suit is
initiated.
          21. Notwithstanding anything to the contrary contained herein, this
Guaranty shall terminate and be of no further force or effect upon the full
performance and payment of the Guaranteed Obligations hereunder. Upon
termination of this Guaranty in accordance with the terms of this Guaranty, the
Administrative Agent promptly shall deliver to each Guarantor such documents as
such Guarantor or such Guarantor’s counsel reasonably may request in order to
evidence such termination.
          22. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.
          23. Neither Guarantor shall use any assets of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or
secure the Loan, the Note, the Obligations or this Guaranty. Neither Guarantor
shall assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of any of its rights or interests (direct or indirect) in any Borrower, or
attempt to do any of the foregoing or suffer any of the foregoing, or permit any
party with a direct or indirect interest or right in any Borrower to do any of
the foregoing, if such

10



--------------------------------------------------------------------------------



 



action would cause the Note, the Loan, the Obligations, this Guaranty, or any of
the Loan Documents or the exercise of any of the Administrative Agent’s or
Bank’s rights in connection therewith, to constitute a prohibited transaction
under ERISA or the Code (unless such Guarantor furnishes to the Administrative
Agent a legal opinion satisfactory to the Administrative Agent that the
transaction is exempt from the prohibited transaction provisions of ERISA and
the Code (and for this purpose, the Administrative Agent and the Banks, by
accepting the benefits of this Guaranty, hereby agree to supply each Guarantor
all relevant non-confidential, factual information reasonably necessary to such
legal opinion and reasonably requested by such Guarantor) or would otherwise
result in the Administrative Agent or any of the Banks being deemed in violation
of Sections 404 or 406 of ERISA or Section 4975 of the Code or would otherwise
result in the Administrative Agent or any of the Banks being a fiduciary or
party in interest under ERISA or a “disqualified person” as defined in
Section 4975(e)(2) of the Code with respect to an “employee benefit plan” within
the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code. The Guarantors shall jointly and severally
indemnify and hold each of the Administrative Agent and the Banks free and
harmless from and against all loss, costs (including attorneys’ fees and
expenses), expenses, taxes and damages (including consequential damages) that
each of the Administrative Agent and the Banks may suffer by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA necessary in Administrative Agent’s reasonable
judgment as a result of such Guarantor’s action or inaction or by reason of a
breach of the foregoing provisions by such Guarantor.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.


            GUARANTOR:
AMB PROPERTY, L.P.
          By: AMB Property Corporation, its sole general partner
            By:   /s/ Gayle P. Starr       Name:   Gayle P. Starr       Title:  
Senior Vice President       GUARANTOR:
AMB PROPERTY CORPORATION

      By:   /s/ Gayle P. Starr       Name:   Gayle P. Starr       Title:  
Senior Vice President    

          ACCEPTED:

SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent

      By:   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa       Title:  
Joint General Manager    

12



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT FOR GUARANTOR

     
STATE OF CALIFORNIA       
)   
 
)   SS.
COUNTY OF SAN FRANCISCO  
)   

          On June 20, 2006, before me personally came Gayle P. Starr, to me
known to be the person who executed the foregoing instrument, and who, being
duly sworn by me, did depose and say that [s]he is the Senior Vice President of
AMB Property Corporation, the sole general partner of AMB Property, L.P., and
that [s]he executed the foregoing instrument in the organization’s name, and
that [s]he had authority to sign the same, and [s]he acknowledged to me that
[s]he executed the same as the act and deed of said organization for the uses
and purposes therein mentioned.
[Seal]

                     /s/ Christopher G. Visgilio       Notary Public           
 

